Lumpkin; P. J.
Mrs. Carter, as administratrix of the estate of her deceased husband, brought an action against J. W. and M. E. Tippins, upon three promissory notes given by them to him. They, among other things, pleaded as a set-off that she was, as administratrix, indebted to them in an amount stated, for the rent of a dwelling-house. The evidence introduced for the defendants showed that the claim for rent was based exclusively upon the fact that the widow occupied the house in question after the death of her husband. There was no evidence to show that he had ever rented it. If, then, there was any liability to the defendants for rent, their demand was against Mrs. Carter individually, and not against the estate of the intestate. Nevertheless the judge who tried the case without a jury rendered a judgment in favor of the defendants, which in effect, allowed the greater portion of the alleged set-off. The plaintiff’s complaint that he erred in so doing, in that there was no evidence upon which such a judgment could be predicated, was therefore well founded.

Judgment reversed.


All the Justices concurring.